Citation Nr: 0534577	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  02-08 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than October 3, 
1975, for the grant of service connection for 
pseudofolliculitis barbae.

2.  Entitlement to the assignment of a compensable disability 
rating for pseudofolliculitis barbae effective earlier than 
December 20, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Atlanta, Georgia 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In an October 2000 rating decision, 
the RO granted service connection for pseudofolliculitis 
barbae effective from December 20, 1999, and assigned a 
disability rating of 10 percent.  In a December 2001 rating 
decision, the RO changed the effective date for service 
connection for pseudofolliculitis barbae to October 3, 1975.  
The RO assigned disability ratings of 0 percent effective 
from October 3, 1975, and 10 percent effective from December 
20, 1999.

The Board remanded the case in February 2004 for the veteran 
to receive full notice of VA's duties to assist in obtaining 
evidence relevant to his claims.  The Board remanded the case 
again in July 2005 to provide the veteran a new hearing 
before a Veterans Law Judge.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  A formal application received in October 1970 did not 
include a claim for service connection for a skin disorder.

3.  An application received on October 3, 1975, is the 
earliest written claim for service connection for a skin 
disorder.

4.  From October 3, 1975, the veteran's pseudofolliculitis 
barbae has been manifested by bumps on his face and neck, 
with itching, and aggravation of the condition with shaving.


CONCLUSIONS OF LAW

1.  The effective date for service connection for 
pseudofolliculitis barbae may not precede October 3, 1975.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).

2.  The criteria for a 10 percent rating for 
pseudofolliculitis barbae have been met since October 3, 
1975.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7814 (2002); 
38 C.F.R. §§ 4.2, 4.7, 4.10 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In this case, the Board finds that VA has fulfilled its 
duties under the VCAA.  Written notice provided in February 
2004 fulfills the requirements under the VCAA to notify the 
veteran regarding the development of relevant evidence, 
including the requirement to notify the veteran to submit all 
pertinent evidence in his possession.  VA has conducted all 
appropriate development of evidence relevant to this case, 
and has secured all available pertinent evidence.  The 
veteran had a hearing before an RO hearing officer in May 
2001, a hearing before a Veterans Law Judge in June 2003, and 
a hearing before the undersigned Veterans Law Judge in 
October 2005.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

In this case, VA issued the February 2004 VCAA letter after 
the initial adverse rating decision of October 2000.  VA 
followed proper procedures, however, in subsequent actions.  
The Board remanded the case in February 2004, and the RO 
provided the required VCAA notice later that month.  The 
veteran has had a meaningful opportunity to participate in 
the processing of his claim.  To the extent that VA has 
failed to fulfill any duty to notify and assist the veteran, 
the Board finds such error to be harmless error that would 
not reasonably affect the outcome of the case.



Effective Date Claims

Service Connection

The veteran contends that service connection for his 
pseudofolliculitis barbae should be effective from August 24, 
1970, the day after his separation from service.  Unless 
otherwise provided, the effective date for an award of 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  The 
effective date will be the date of the receipt of the claim 
or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If the claim is 
received within one year from the date of separation from 
service, the date of separation will be the date of the 
award.  38 U.S.C.A. § 5110(b)(1).

In October 1970, less than a year after his separation from 
service, the veteran filed a claim for service-connection and 
compensation for disabilities.  The claim form listed the 
claimed diseases and injuries as bronchitis and back pains.  
In a February 2005 statement, the veteran reported that he 
had sought to include pseudofolliculitis barbae in his claim 
filed soon after service.  He stated that a VA employee had 
filled out his claim form, and told him for which conditions 
he could file claims.  The employee told the veteran that he 
could not file a claim for service connection for 
pseudofolliculitis barbae because it was not shown in his 
service medical records.  The veteran has pointed out that 
the employee's statement was incorrect, as his service 
medical records document consultations for a skin disorder, 
with diagnosis of pseudofolliculitis barbae, in April, May, 
and June 1970.

On October 3, 1975, a VA RO received a claim from the veteran 
for service connection and compensation.  The conditions 
listed were a skin problem, a back injury, and bronchitis.

Under VA regulations, a claim or application for VA 
disability compensation means a formal or informal 
communication in writing requesting a determination of 


entitlement to a benefit, or evidence a belief in entitlement 
to a benefit.  38 C.F.R. § 3.1(p) (2005).  A formal claim is 
one filed on the form prescribed by VA.  38 C.F.R. § 3.151(a) 
(2005).  Any communication indicating an intent to apply for 
benefits may be considered an informal claim.  When VA 
receives an informal claim, VA has a duty to provide an 
application form to the claimant.  38 C.F.R. § 3.155 (2005).

The veteran reports having gone to an RO in 1970 to claim 
service connection for the skin disorder on his face and 
neck, for bronchitis, and for a back disorder.  As the RO 
received a formal claim form in October 1970, it appears that 
RO personnel responded to the veteran's visit by supplying an 
application form.  Any informal action to file a claim became 
a formal claim with the receipt of the completed formal 
application form in October 1970.  

The veteran states that in 1970 a VA employee told him before 
he filed a claim that he could not include the skin disorder 
in his claim.  The Court has stated that faulty advice on the 
part of VA employees cannot serve as the basis for an earlier 
effective date.  Shields v. Brown, 8 Vet. App. 346, 
351(1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  Any 
instruction from a VA employee to leave the skin disorder off 
of the application in 1970 would have been incorrect, but the 
Board cannot determine an appropriate effective date based on 
a claim the veteran would have filed if he had not received 
faulty advice.  There is no written record of an informal 
claim, and the October 1970 application is the record of what 
the veteran claimed at that time.  That October 1970 
application did not include a claim for service connection 
for a skin disorder.  The Board is not able to find, based on 
the October 1970 application, or based on the veteran's later 
report of spoken discussions at a VA office in 1970, that the 
veteran filed a claim in 1970 for service connection for a 
skin disorder.

The earliest claim in writing for service connection for a 
skin disorder is the application that VA received on October 
3, 1975.  The Board must deny the veteran's appeal for an 
effective date earlier than that date for the award of 
service connection for pseudofolliculitis barbae.

Compensable Rating

The issue in this case is not the appropriate effective date 
for an increase in a disability rating.  The RO did not grant 
any rating increase.  The RO initially granted service 
connection and a 10 percent rating for pseudofolliculitis 
barbae effective from December 20, 1999.  Later, the RO 
changed the effective date for service connection to October 
3, 1975, and assigned a 0 percent rating for the period from 
October 3, 1975 to December 19, 1999.

The veteran essentially argues that the symptoms and severity 
of his pseudofolliculitis barbae have been essentially the 
same during service, shortly after service, and through the 
present.  He asserts that the condition was not less severe 
prior to December 20, 1999, than it was after that date.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The rating schedule does not provide a specific diagnostic 
code for pseudofolliculitis barbae.  The RO evaluated the 
veteran's condition under 38 C.F.R. § 4.118, Diagnostic Code 
7814, as comparable to tinea barbae.  Diagnostic Code 7814 is 
to be evaluated as comparable to eczema, under Diagnostic 
Code 7806.  The criteria for rating skin disorders were 
revised late in 2002, but under the version of the 
regulations that was in effect in 1999, the criteria for 
rating eczema and comparable conditions were as follows:

With ulceration or extensive exfoliation 
or crusting, and systemic or nervous 
manifestations, or exceptionally 
repugnant  
.........................................
.............. 50 percent

With exudation or itching constant, 
extensive lesions, or marked 
disfigurement  
................................... 30 
percent

With exfoliation, exudation or itching, 
if involving an exposed surface or 
extensive area  ................. 10 
percent

With slight, if any, exfoliation, 
exudation or itching, if on a nonexposed 
surface or small area  ......... 0 percent

38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Service medical records from 1970 reflect that the veteran 
had pseudofolliculitis barbae with papules over his beard 
area.  He was given a profile with regard to shaving because 
of the condition.  In December 1998, a man who had served 
with the veteran wrote that he had seen the veteran wear a 
full beard during service, with authorization to do so 
because of a medical condition.

VA outpatient treatment notes from 1979 reflect that the 
veteran had folliculitis on his beard area and neck.  He was 
also seen in 1978 and 1979 for skin disorders affecting other 
areas of the body.  VA outpatient treatment notes reflect the 
veteran's complaint of itching of the scalp in 1981, and a 
finding of folliculitis of the scalp in 1984.  A note from 
private medical treatment in November 1999 includes a 
physician's instructions that the veteran be excused from 
shaving, because it worsened his skin condition.

On VA medical examination in February 2000, the veteran 
reported a history of pseudofolliculitis barbae since the 
late 1960s.  He indicated that he continued to have problems 
with the condition, particularly when he attempted to shave.  
He stated that he developed an itchy rash that caused the 
sides of his face and his neck to become sore.  The examiner 
noted irregular bumps on the left side of the veteran's face 
and on his neck.

The veteran has reported that his pseudofolliculitis barbae 
is manifested by bumps on his face and neck, and that over 
the years he has had to wear a beard most of the time in 
order to avoid aggravating the skin condition.

The evidence indicates that the manifestations of bumps on 
the veteran's face, neck, and sometimes scalp, and worsening 
of the condition with shaving, have been present fairly 
consistently from service through the present.  The existence 
of itching, which is a criteria for a 10 percent rating, has 
been noted both before and after December 1999.  The 
condition has always been on exposed surfaces, which is also 
a criteria for a 10 percent rating.  There is evidence that 
the symptoms of the veteran's pseudofolliculitis barbae have 
met the criteria for a 10 percent rating on an ongoing basis 
since service.  Therefore, the record supports a grant of a 
10 percent rating from the effective date of service 
connection, October 3, 1975.


ORDER

Entitlement to an effective date earlier than October 3, 
1975, for service connection for pseudofolliculitis barbae is 
denied.

Entitlement to an effective date of October 3, 1975, for the 
assignment of a 10 percent rating for pseudofolliculitis 
barbae is granted, subject to the laws and regulations 
controlling the disbursement of monetary benefits.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


